t c summary opinion united_states tax_court walter j przewoznik petitioner v commissioner of internal revenue respondent docket no 15519-06s filed date jonathan p decatorsmith and todd melton specially recognized for petitioner julie a jebe for respondent goldberg special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner is entitled to an alimony deduction of dollar_figure for the taxable_year in issue background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in illinois during the year in issue petitioner was employed as a posting supervisor responsible for managing the advertising schedule and maintenance on billboards with clear channel outdoor in chicago petitioner and his former spouse lisa colquitt ms colquitt were married on date in cook county illinois two children were born of the marriage on date a judgment of dissolution of marriage judgment was entered in the circuit_court of cook county illinois domestic although petitioner claimed an alimony deduction for payments totaling dollar_figure for the record indicates that petitioner actually made payments totaling only dollar_figure during relations division circuit_court when the judgment was entered one of the children--k p --was a minor in article iii of the judgment the circuit_court ordered petitioner to make monthly payments of dollar_figure described as unallocated family support with respect to the minor child the judgment states that petitioner’s obligation for the child as detailed in this agreement would cease when the child reaches majority or graduates from high school whichever occurs last but in no case later than date k p graduated from high school in date and turned later that year the judgment awarded sole care and custody of k p to ms colquitt the judgment is otherwise silent as to whether the payments or any part thereof were to be deductible as alimony by petitioner and includable in gross_income by ms colquitt the judgment itself is also silent as to whether petitioner’s obligation to make the payments would survive ms colquitt’s death the judgment incorporates a uniform order for support order which was also entered by the circuit_court on date the order characterizes the payments at issue as unallocated support rather than maintenance or child_support the order lists k p as the child ren covered by thi sec_2 obligation is not defined in the judgment order with respect to the termination of the payments the order states termination this obligation to pay child_support terminates on date unless modified by written order of the court the termination does not apply to any arrearage that may remain unpaid on that date the order also provides that the payments at issue were to be made through an order of support lodged with clear channel outdoor the payments were accordingly then deducted from petitioner’s paychecks bimonthly and were remitted to ms colquitt through the illinois child_support disbursement center in accordance with the terms of the judgment a final payment of dollar_figure was deducted from petitioner’s pay and remitted to ms colquitt on date discussion the commissioner’s determinations are presumed correct and taxpayers generally bear the burden of proving otherwise 290_us_111 petitioner did not argue that sec_7491 is applicable nor did he establish that the burden_of_proof should shift to respondent moreover the issue involved in this case--alimony--is a legal one to be decided on the record without regard to the burden_of_proof petitioner therefore bears the burden of proving that respondent’s determination in the notice_of_deficiency is erroneous see rule a welch v helvering supra pincite sec_215 allows an individual a deduction for alimony or separate_maintenance payments made during a year if those amounts are includable in the gross_income of the recipient under sec_71 however payments to support children generally are not deductible see sec_71 sec_215 provides in relevant part sec_215 alimony etc payments a general_rule --in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual’s taxable_year b alimony or separate_maintenance payments defined -- for purposes of this section the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 sec_71 provides that gross_income includes amounts received as alimony or separate_maintenance payments as previously stated alimony or separate_maintenance payments are defined by sec_71 which provides in part sec_71 alimony or separate_maintenance payments defined --for purposes of this section-- in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse the test under sec_71 is conjunctive a payment is deductible as alimony only if all four requirements of sec_71 are satisfied see jaffe v commissioner tcmemo_1999_196 the judgment is silent as to whether the petitioner would be required to make payments upon the death of the ms colquitt therefore we must turn to the relevant law of the jurisdiction 309_us_78 kean v commissioner tcmemo_2003_163 affd 407_f3d_186 3d cir illinois law provides that unless otherwise agreed by the parties in a written_agreement set forth in the judgment or otherwise approved by the court the obligation to pay future maintenance is terminated upon the death of either party ill comp stat ann c west accordingly it appears that the judgment meets the criteria set forth in sec_71 sec_71 however provides that sec_71 shall not apply to that part of any payment which the terms of the divorce or separation agreement fix as a sum which is payable for the support of children of the payor spouse petitioner argues that because the judgment is silent as to a fixed amount of child_support the unallocated family support payments must be alimony see 366_us_299 petitioner relies on lester for the proposition that unless the judgment specifies a specific sum as child_support none of an unallocated payment will be treated as child_support under sec_71 to be sure in applying lester this court had repeatedly refused to allow inference intent or other nonspecific designations--such as unallocated family support -- to override the clearly defined rule_of sec_71 see eg 81_tc_112 78_tc_963 63_tc_462 46_tc_674 the deficit_reduction_act_of_1984 publaw_98_369 98_stat_795 which is applicable to divorce instruments executed after date amended sec_71 and overturned the result in lester that held that no amount would be considered child_support unless it was specifically designated as such in the divorce or separation agreement under the current statute if any amount specified in the instrument will be reduced upon the happening of a contingency related to a child of the payor or at a time which can clearly be associated with such a contingency then the amount of the specified reduction will be treated as child_support rather than alimony sec_71 berry v commissioner tcmemo_2005_91 with respect to sec_71 petitioner makes the following contentions as to why the payments at issue are alimony and not child_support the term unallocated family support --as used in the judgment--does not explicitly fix a sum as child_support article iii of the judgment does not refer specifically to any child petitioner and ms colquitt reached a compromise during their divorce proceedings and before entry of the judgment that petitioner would pay ms colquitt a settlement sum of dollar_figure in monthly installments and the payments in issue were in accordance with this agreement and the contingency clause in article viii of the judgment has no bearing as to the classification of the payments on the basis of the foregoing petitioner believes that he is entitled to an alimony deduction for the payments he made in for the reasons discussed infra we disagree we first note that state law provides no guidance as to the meaning of unallocated family support as that term is not defined by the illinois statutes pertaining to matrimony we also disagree with petitioner as to the presence of clear language in the judgment that indicates that the payments described in article iii were intended to be for alimony and not for child_support finally we reject petitioner’s argument that it was petitioner and ms colquitt’s intention throughout their divorce proceedings that petitioner would pay ms colquitt a dollar_figure settlement in monthly installments of dollar_figure the judgment is silent as to this purported agreement and because the dollar_figure payments at issue began on date and ended on date the total amount petitioner paid--dollar_figure-- also fails to comport with this alleged dollar_figure settlement figure on the entire record before us and for the reasons discussed infra we hold that the payments at issue were not alimony while we do not rely exclusively on the language in the contingency clause it nonetheless supports our conclusion first we believe that the order is inextricably connected with the payments provided for under article iii of the judgment because the order expressly refers to k p as the child covered by the order as the only issue covered by the order is the dollar_figure payments we fail to see how the payments were not contemplated as being for the support of petitioner’s minor child second petitioner testified that the payments were deducted bimonthly from his paycheck and remitted--pursuant to the order--to ms colquitt by the illinois child disbursement center we fail to see how that particular agency would be used other than for the disbursement of child_support payments finally the order’s termination clause previously quoted specifically refers to the dollar_figure monthly payments as child_support and states that the child_support terminates on date petitioner testified that a final payment was deducted from his paycheck on date accordingly and on the basis of the foregoing we fail to see how petitioner and ms colquitt’s use of the term unallocated family support could--by itself--characterize the payments as alimony where the aforementioned facts suggest the contrary moreover pursuant to sec_72 the contingency clause in the judgment supports our conclusion because it reduced the amount of petitioner’s payments as a result of either the happening of an event related to k p or at a time clearly associated with such an event the last deduction from petitioner’s pay occurred on date the same date specified in the contingency clause we simply do not follow petitioner’s argument that the date of his last payment and the date specified in the contingency clause were identical as a result of coincidence we are also not persuaded to hold for petitioner on the ground that date was not the date on which k p turned or graduated from high school the two events specifically mentioned in the contingency clause our review of the entire record--including the contingency clause--has led us to conclude that the phrase unallocated family support as used in the judgment is not alimony but child_support the facts lead us to conclude that the monthly payments at issue which were made pursuant to an order referring to the payments as child_support and which ended on a date specified in a contingency clause in the judgment were--for child_support the facts indicate the true nature of the payments was for child_support and not alimony and taking into account that the cessation date of the payments comports with a date specified in a contingency clause pursuant to sec_72 we cannot hold that petitioner is entitled to an alimony deduction on the basis of his use of the ambiguous term unallocated family support accordingly and on the basis of the foregoing for respondent decision will be entered
